UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
                                                              :
ALFREDO BELLO HERRERA AND ANGELO                              :
BELLO SILVA, on their own behalf and on                       :      20-CV-11026 (GHW) (OTW)
behalf of others similarly situated,                          :
                                                              :      ORDER
                         Plaintiff,                           :
                                                              :
                      -against-                               :
                                                              :
MANNA 2ND AVENUE LLC, et al.,
                                                              :
                         Defendants.
--------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

          Counsel for Plaintiffs and Defendant Segota are directed to meet and confer regarding

Plaintiffs’ motion for an order permitting alternative service and an extension of time to serve

Defendant Segota in light of Judge Woods’s May 24, 2021 Order (ECF 30) and the Federal Rules

of Civil Procedure. The parties are also directed to consider Barrios Chopen v. Mana Parc 61 LLC

et al, No. 18-CV-02058 (AT) (S.D.N.Y. June 15, 2018) (ECF 39) and Rule 1’s guidance that the

Rules should be “construed, administered, and employed by the court and the parties to secure

the just, speedy, and inexpensive determination of every action.” Fed. R. Civ. P. 1, Advisory

Committee Notes to the 2015 Amendment. Counsel for Plaintiffs and Defendant Segota shall

file a joint status letter by May 28, 2021.


         SO ORDERED.



                                                                    s/ Ona T. Wang
Dated: May 24, 2021                                               Ona T. Wang
       New York, New York                                         United States Magistrate Judge
